J-A32006-14


COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                           Appellee

                      v.

ROD MATTHEWS

                           Appellant                   No. 415 EDA 2013


           Appeal from the Judgment of Sentence September 21, 2012
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009582-2010

BEFORE: PANELLA, J., OLSON, J., and FITZGERALD, J.*

DISSENTING STATEMENT BY FITZGERALD, J.:                  FILED MAY 26, 2015

         The majority has astutely considered Appellant’s Brady1 claim based

on the nondisclosure of the arresting officers’ statements to internal affairs.

I write separately, however, because I am of the view that Appellant

established a Brady violation. Accordingly, rather than remand for a further

hearing on the materiality of the officers’ statements and the prejudice

resulting from the Commonwealth’s failure to disclose, I would vacate the

judgment of sentence and remand for a new trial. Therefore, I respectfully

dissent.




*
    Former Justice specially assigned to the Superior Court.
1
    Brady v. Maryland, 373 U.S. 83 (1963).